DETAILED ACTION

Response to Remarks
This action is responsive to the remarks filed on 04/01/2021. 
Claims 9-13, 17, & 20 have been cancelled.
Claims 1-8,14-16 and 18-19 are pending.
Claims 1-6, 8, 14-16, 18, and 19 are amended.
No new claims added.
Claims 1-8,14-16 and 18-19 are rejected.

Response to Arguments
	Regarding the claim interpretation under 112(f), the amendments to the claims have overcome the 112(f) structure issues. Therefore, the 112(f) interpretations have been withdrawn.
	Regarding the drawing objections, the drawings were originally objected because the claims recited a “leading edge” without specifying a “leading edge” within the drawings. However, the claims reciting a “leading edge” have since been cancelled, therefore the drawing objections have been withdrawn.
Regarding the 102 and 103 rejections, applicant’s arguments with respect to claims 1-8, 14-16, 18, & 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 7, 8, & 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. Patent Application # 2014/0371910) in view of Hatanaka (U.S. PGPub # 20080267737).

Regarding claim 1, Hayashi teaches:
A control apparatus, comprising one or more hardware processors; (at least para 38)
and one or more memories for storing instructions to be executed by the one or more hardware processors, the instructions stored in the one or more memories being (at least para 35, storage device 53)
a target position detection unit configured to detect the target position in the image (at least paragraph 32)
Hayashi teaches an image processing device 51 that “measures the relative position of the work piece 10 in relation to the camera 4 at the time of photographing, based on an image taken with the camera 4.”
a control unit configured to control the control target in accordance with the operation (at least paragraph 33)
“The trajectory generating device 52 is a device for generating a trajectory of the robot arm 2 that leads the end effector 3 to a target point in order to execute a given work on the work piece 10” (paragraph 33).

Hayashi teaches within a separate embodiment:
a moving direction obtainment unit configured to obtain a moving direction of a rotational axis of the control target (at least paragraph 63 and 64, or Figure 3)
Hayashi teaches a trajectory generating device 52 that “generates the parallel trajectory so that the camera 4 moves linearly (the straight line lc of FIG. 3) toward the work piece 10 in parallel to the camera's optical axis” (paragraph 63). Hayashi also specifies that the TP (or “initial instruction point”) is “located on the optical axis of the camera” (paragraph 63). Figure 3 illustrates this process, and also shows that the TP is assigned to the tip of the end effector.
an image obtaining unit configured to obtain an image in which a control target that a robot controls and a target position to which the control target is to be moved are imaged by an imaging apparatus that is attached to the robot (at least paragraph 66)	
“A robot system 1B according to the third embodiment differs from the first embodiment in that a camera 4B is mounted at a given angle with respect to an end effector 3B in order to include the tip of the end effector 3B in a photographed image” para 66

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Hayashi in view of the alternative embodiment to include the tip of the end effector within the photographed image. The motivation for this modification is taught by Hayashi in at least para 70: “With the camera 4B mounted so that the tip of the end effector 3B is included in a photographed image, the end effector 3B approaching a work object can be kept in a working posture as illustrated in FIG. 7, and a wasteful action is eliminated.” In other words, by keeping the tip of the end effector in frame of the camera that is used to guide the tip of the end effector, needless actions / motions can be eliminated from guiding the tip to the target position.


Additionally, Hayashi teaches:
“The robot arm 2 has a degree of freedom necessary to change the positions and postures of the end effector 3 and the camera 4. Specifically, the robot arm 2 includes para 28
Hayashi also shows an adjustment during operation in at least Figures 5 and 13

However, Hayashi does not explicitly teach:
an operation generation unit configured to generate an operation for changing a posture of the control target so that the target position is present on an extension in the moving direction of the rotational axis and to generate an operation for bringing the control target closer to the target position along the moving direction of the rotational axis of the control target whose posture has been changed

However, Hatanaka teaches:
an operation generation unit configured to generate an operation for changing a posture of the control target so that the target position is present on an extension in the moving direction of the rotational axis (at least para 53, 54, and Figures 2 and 7)
“fitting member 60 moves in the fitting direction while changing the posture thereof around X and Y axes” para 53
Figure 2 shows the rotational axes of the part and the hole (K1 and K0 respectfully)
Figure 7 shows the changes in posture over time.
Important to note Hatanaka teaches the fitting member 60 within figures 2 and 7 are held by the hand of the robot in at least para 33: “the cylindrical fitting member 60 is held by the hand 4 of the robot 1.”
and to generate an operation for bringing the control target closer to the target position along the moving direction of the rotational axis of the control target whose posture has been changed (at least para 38, 53, 54, and Figures 2 and 7)
“First, under the position control mode, the fitting member 60 is held by the hand 4 of the robot 1 (step 101). Then, the fitting member 60 thus held is moved to a position close to the fitting hole 51 of the fitted member 50 (step 102)” para 38
“the reaction is generated in the fitting direction, and therefore, the fitting member 60 further moves in the fitting direction while restoring the posture thereof to the normal posture gradually” para 54

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Hayashi in view of Hatanaka to include the change in posture. Both teachings teach an analogous robot arm with an end effector. Hatanaka teaches holding a part with a gripper hand, and guiding it towards a hole, modifying the posture during the operation. Although Hayashi teaches an end effector with the purpose of accurately guiding a tool tip, the teaching from Hatanaka of modifying the posture of the end effector would be obvious to apply to the invention of Hayashi. The invention of Hayashi teaches the necessary degrees of freedom to change postures of the end effector. Changing the posture during operation ensures the 


Regarding claim 2, Hayashi teaches:
The control apparatus according to claim 1, further comprising a termination determination unit configured to determine whether or not to terminate control by the control unit based on the moving direction and the target position (at least paragraph 33)
Hayashi teaches “The trajectory generating device 52 further modifies the approach trajectory based on a measured target point in the case where a measurement of the target point reveals that the temporary target point and the measured target point do not coincide with each other.” Figure 3 also depicts the described incremental approach.


Regarding claim 5, Hayashi teaches:
The control apparatus according to claim 1, further comprising a plane measurement unit configured to measure a target plane, wherein the operation generation unit (at least paragraph 50 and 74)
 “a camera coordinate system is set on an imaging plane of the camera 4 by setting an X-axis and a Y-axis, which intersect with the camera's optical axis at the origin, and a Z-axis, which runs in a direction orthogonal to the imaging plane” para 50
“A plane Pc of FIG. 9 is a plane formed by the two straight lines lc22 and lc23, in other words, a plane formed of the focal point of the camera 42, the focal point of the camera 43, and the initial instruction point TP. This plane is usually called an epipolar plane Pc, and a trajectory of the tip of the robot arm 2 is generated by the trajectory generating device 52 so as to be parallel to the epipolar plane Pc” para 74

Regarding claim 7, Hayashi teaches:
The control apparatus according to claim 6, wherein the control target is an end effector that is attached to the robot arm (at least paragraph 32 or Figure 1 item 3)

Regarding claim 8, Hayashi teaches:
A control apparatus, comprising: one or more hardware processors; (at least para 38)
and one or more memories for storing instructions to be executed by the one or more hardware processors, the instructions stored in the one or more memories being (at least para 35, storage device 53)
an image obtaining unit configured to obtain an image in which a control target that a robot controls and a target to which the control target is to be moved are imaged by an imaging apparatus that is attached to the robot (at least paragraph 32)
Hayashi teaches a camera 4 (at least equivalent to the claimed image obtaining unit), an end effector 3 (at least equivalent to the claimed control target), and a work piece 10 (at least equivalent to the claimed target position).
a position detection unit configured to detect from the image a control position that is associated with the control target (at least paragraph 30 or 32)
a direction detection unit configured to detect from the image a moving direction of a rotational axis that is associated with the target (at least paragraph 63 and 64, or Figure 3)
Hayashi teaches a trajectory generating device 52 that “generates the parallel trajectory so that the camera 4 moves linearly (the straight line lc of FIG. 3) toward the work piece 10 in parallel to the camera's optical axis” (paragraph 63). Hayashi also specifies that the TP (or “initial instruction point”) is “located on the optical axis of the camera” (paragraph 63). Figure 3 illustrates this process, and also shows that the TP is assigned to the tip of the end effector. 
a control unit configured to control the control target in accordance with the operations (at least paragraph 33)
“The trajectory generating device 52 is a device for generating a trajectory of the robot arm 2 that leads the end effector 3 to a target point in order to execute a given work on the work piece 10” (paragraph 33).

Additionally, Hayashi teaches:
“The robot arm 2 has a degree of freedom necessary to change the positions and postures of the end effector 3 and the camera 4. Specifically, the robot arm 2 includes six actuators which drive the respective joints so that the joints rotate about their respective joint axes, and moves the end effector 3 and the camera 4 to an arbitrary three-dimensional point by driving the actuators separately and selectively” para 28
Hayashi also shows an adjustment during operation in at least Figures 5 and 13

However, Hayashi does not explicitly teach:
an operation generation unit configured to generate an operation for changing a posture of the control target based on the moving direction of the rotational axis and the control position 
and to generate an operation for bringing the control target closer to the target position along the moving direction of the rotational axis of the control target whose posture has been changed; 



However, Hatanaka teaches:
an operation generation unit configured to generate an operation for changing a posture of the control target based on the moving direction of the rotational axis and the control position (at least para 53, 54, and Figures 2 and 7)
“fitting member 60 moves in the fitting direction while changing the posture thereof around X and Y axes” para 53
Figure 2 shows the rotational axes of the part and the hole (K1 and K0 respectfully)
Figure 7 shows the changes in posture over time.
Important to note Hatanaka teaches the fitting member 60 within figures 2 and 7 are held by the hand of the robot in at least para 33: “the cylindrical fitting member 60 is held by the hand 4 of the robot 1.”
and to generate an operation for bringing the control target closer to the target position along the moving direction of the rotational axis of the control target whose posture has been changed; (at least para 38, 53, 54, and Figures 2 and 7)
“First, under the position control mode, the fitting member 60 is held by the hand 4 of the robot 1 (step 101). Then, the fitting member 60 thus held is moved to a position close to the fitting hole 51 of the fitted member 50 (step 102)” para 38
“the reaction is generated in the fitting direction, and therefore, the fitting member 60 further moves in the fitting direction while restoring the posture thereof to the normal posture gradually” para 54

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Hayashi in view of Hatanaka to include the change in posture. Both teachings teach an analogous robot arm with an end effector. Hatanaka teaches holding a part with a gripper hand, and guiding it towards a hole, modifying the posture during the operation. Although Hayashi teaches an end effector with the purpose of accurately guiding a tool tip, the teaching from Hatanaka of modifying the posture of the end effector would be obvious to apply to the invention of Hayashi. The invention of Hayashi teaches the necessary degrees of freedom to change postures of the end effector. Changing the posture during operation ensures the operation of the robot will remain accurate throughout the manipulation. It would be obvious to modify the approach of a manipulator during operation if current operation was detected to be misaligned, or in need of small adjustments. Including the ability to change posture during operation as taught by Hatanaka increases the versatility of the robot, and the overall accuracy of operation of the robot.




Regarding claim 14, Hayashi teaches:
A robot system, comprising: A control apparatus comprising: one or more hardware processors; (at least para 38)
and one or more memories for storing instructions to be executed by the one or more hardware processors, the instructions stored in the one or more memories being executable by the one or more hardware processors to cause the control apparatus to function as: (at least para 35, storage device 53)
an image obtaining unit configured to obtain an image in which a control target that a robot controls and a target position to which the control target is to be moved are imaged by an imaging apparatus that is attached to the robot (at least paragraph 32)
Hayashi teaches a camera 4 (at least equivalent to the claimed image obtaining unit), an end effector 3 (at least equivalent to the claimed control target), and a work piece 10 (at least equivalent to the claimed target position).
a moving direction obtainment unit configured to obtain a moving direction of a rotational axis of the control target (at least paragraph 63 and 64, or Figure 3)
Hayashi teaches a trajectory generating device 52 that “generates the parallel trajectory so that the camera 4 moves linearly (the straight line lc of FIG. 3) toward the work piece 10 in parallel to the camera's optical axis” (paragraph 63). Hayashi also specifies that the TP (or “initial instruction point”) is “located on the optical axis of the camera” (paragraph 63). Figure 3 illustrates this process, and also shows that the TP is assigned to the tip of the end effector. 
a target position detection unit configured to detect the target position in the image (at least paragraph 32)
Hayashi teaches an image processing device 51 that “measures the relative position of the work piece 10 in relation to the camera 4 at the time of photographing, based on an image taken with the camera 4.”
a control unit configured to control the control target in accordance with the operation; the robot; and the imaging apparatus (at least paragraph 33)
“The trajectory generating device 52 is a device for generating a trajectory of the robot arm 2 that leads the end effector 3 to a target point in order to execute a given work on the work piece 10” (paragraph 33).

Additionally, Hayashi teaches:
“The robot arm 2 has a degree of freedom necessary to change the positions and postures of the end effector 3 and the camera 4. Specifically, the robot arm 2 includes six actuators which drive the respective joints so that the joints rotate about their respective joint axes, and moves the end effector 3 and the camera 4 to an arbitrary three-dimensional point by driving the actuators separately and selectively” para 28
Hayashi also shows an adjustment during operation in at least Figures 5 and 13


However, Hayashi does not explicitly teach:
an operation generation unit configured to generate an operation for changing the posture of the control target so that the target position is present on an extension in the moving direction of the rotational axis 
and to generate an operation for bringing the control target closer to the target position along the moving direction of the rotational axis of the control target whose posture has been changed 

However, Hatanaka teaches:
an operation generation unit configured to generate an operation for changing the posture of the control target so that the target position is present on an extension in the moving direction of the rotational axis (at least para 53, 54, and Figures 2 and 7)
“fitting member 60 moves in the fitting direction while changing the posture thereof around X and Y axes” para 53
Figure 2 shows the rotational axes of the part and the hole (K1 and K0 respectfully)
Figure 7 shows the changes in posture over time.
Important to note Hatanaka teaches the fitting member 60 within figures 2 and 7 are held by the hand of the robot in at least para 33: “the cylindrical fitting member 60 is held by the hand 4 of the robot 1.”
and to generate an operation for bringing the control target closer to the target position along the moving direction of the rotational axis of the control target whose posture has been changed (at least para 53, 54, and Figures 2 and 7)
“First, under the position control mode, the fitting member 60 is held by the hand 4 of the robot 1 (step 101). Then, the fitting member 60 thus held is moved to a position close to the fitting hole 51 of the fitted member 50 (step 102)” para 38
“the reaction is generated in the fitting direction, and therefore, the fitting member 60 further moves in the fitting direction while restoring the posture thereof to the normal posture gradually” para 54

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Hayashi in view of Hatanaka to include the change in posture. Both teachings teach an analogous robot arm with an end effector. Hatanaka teaches holding a part with a gripper hand, and guiding it towards a hole, modifying the posture during the operation. Although Hayashi teaches an end effector with the purpose of accurately guiding a tool tip, the teaching from Hatanaka of modifying the posture of the end effector would be obvious to apply to the invention of Hayashi. The invention of Hayashi teaches the necessary degrees of freedom to change postures of the end effector. Changing the posture during operation ensures the operation of the robot will remain accurate throughout the manipulation. It would be obvious to modify the approach of a manipulator during operation if current operation was detected to be misaligned, or in need of small adjustments. Including the ability to change posture during operation as taught by Hatanaka increases the versatility of the robot, and the overall accuracy of operation of the robot.

Regarding claim 15, Hayashi teaches:
A method of operating a control apparatus, the method comprising: obtaining an image in which a control target that a robot controls and a target position to which the control target is to be moved are imaged by an imaging apparatus that is attached to the robot (at least paragraph 32)
Hayashi teaches a camera 4 (at least equivalent to the claimed image obtaining unit), an end effector 3 (at least equivalent to the claimed control target), and a work piece 10 (at least equivalent to the claimed target position).
obtaining a moving direction of a rotational axis of the control target (at least paragraph 63 and 64, or Figure 3)
Hayashi teaches a trajectory generating device 52 that “generates the parallel trajectory so that the camera 4 moves linearly (the straight line lc of FIG. 3) toward the work piece 10 in parallel to the camera's optical axis” (paragraph 63). Hayashi also specifies that the TP (or “initial instruction point”) is “located on the optical axis of the camera” (paragraph 63). Figure 3 illustrates this process, and also shows that the TP is assigned to the tip of the end effector. 
detecting the target position in the image (at least paragraph 32)
Hayashi teaches an image processing device 51 that “measures the relative position of the work piece 10 in relation to the camera 4 at the time of photographing, based on an image taken with the camera 4.”
generating an operation for changing a posture of the control target so that the target position is present on an extension in the moving direction of the rotational axis and (at least paragraph 33 or Figure 3)
Hayashi teaches “The trajectory generating device 52 is a device for generating a trajectory of the robot arm 2 that leads the end effector 3 to a target point in order to execute a given work on the work piece 10.” 
controlling the control target in accordance with the operation (at least paragraph 33)
“The trajectory generating device 52 is a device for generating a trajectory of the robot arm 2 that leads the end effector 3 to a target point in order to execute a given work on the work piece 10” (paragraph 33).

Regarding claim 16, Hayashi teaches:
A method of operating a control apparatus, the method comprising: obtaining an image in which a control target that a robot controls and a target to which the control target is to be moved are imaged by an imaging apparatus that is attached to the robot (at least paragraph 32)
Hayashi teaches a camera 4 (at least equivalent to the claimed image obtaining unit), an end effector 3 (at least equivalent to the claimed control target), and a work piece 10 (at least equivalent to the claimed target position).
detecting in the image a control position that is associated with the control target (at least paragraph 30 or 32)
detecting in the image a moving direction of a rotational axis that is associated with the target (at least paragraph 63 and 64, or Figure 3)
Hayashi teaches a trajectory generating device 52 that “generates the parallel trajectory so that the camera 4 moves linearly (the straight line lc of FIG. 3) toward the work piece 10 in parallel to the camera's optical axis” (paragraph 63). Hayashi also specifies that the TP (or “initial instruction point”) is “located on the optical axis of the camera” (paragraph 63). Figure 3 illustrates this process, and also shows that the TP is assigned to the tip of the end effector. 
controlling the control target in accordance with the operations (at least paragraph 33)
“The trajectory generating device 52 is a device for generating a trajectory of the robot arm 2 that leads the end effector 3 to a target point in order to execute a given work on the work piece 10” (paragraph 33).

Additionally, Hayashi teaches:
“The robot arm 2 has a degree of freedom necessary to change the positions and postures of the end effector 3 and the camera 4. Specifically, the robot arm 2 includes six actuators which drive the respective joints so that the joints rotate about their respective joint axes, and moves the end effector 3 and the camera 4 to an arbitrary three-dimensional point by driving the actuators separately and selectively” para 28
Hayashi also shows an adjustment during operation in at least Figures 5 and 13

However, Hayashi does not explicitly teach:
generating an operation for changing a posture of the control target based on the moving direction of the rotational axis and the control position 
and an operation for bringing the control target closer to the target position along the moving direction of the rotational axis of the control target whose posture has been changed 

However, Hatanaka teaches:
generating an operation for changing a posture of the control target based on the moving direction of the rotational axis and the control position (at least para 53, 54, and Figures 2 and 7)
“fitting member 60 moves in the fitting direction while changing the posture thereof around X and Y axes” para 53
Figure 2 shows the rotational axes of the part and the hole (K1 and K0 respectfully)
Figure 7 shows the changes in posture over time.
Important to note Hatanaka teaches the fitting member 60 within figures 2 and 7 are held by the hand of the robot in at least para 33: “the cylindrical fitting member 60 is held by the hand 4 of the robot 1.”
and an operation for bringing the control target closer to the target position along the moving direction of the rotational axis of the control target whose posture has been changed (at least para 53, 54, and Figures 2 and 7)
“First, under the position control mode, the fitting member 60 is held by the hand 4 of the robot 1 (step 101). Then, the fitting member 60 thus held is moved to a position close to the fitting hole 51 of the fitted member 50 (step 102)” para 38
“the reaction is generated in the fitting direction, and therefore, the fitting member 60 further moves in the fitting direction while restoring the posture thereof to the normal posture gradually” para 54

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Hayashi in view of Hatanaka to include the change in posture. Both teachings teach an analogous robot arm with an end effector. Hatanaka teaches holding a part with a gripper hand, and guiding it towards a hole, modifying the posture during the operation. Although Hayashi teaches an end effector with the purpose of accurately guiding a tool tip, the teaching from Hatanaka of modifying the posture of the end effector would be obvious to apply to the invention of Hayashi. The invention of Hayashi teaches the necessary degrees of freedom to change postures of the end effector. Changing the posture during operation ensures the operation of the robot will remain accurate throughout the manipulation. It would be obvious to modify the approach of a manipulator during operation if current operation was detected to be misaligned, or in need of small adjustments. Including the ability to change posture during operation as taught by Hatanaka increases the versatility of the robot, and the overall accuracy of operation of the robot.



Regarding claim 18, Hayashi teaches:
A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method of operating a control apparatus, the method comprising: obtaining an image in which a control target that a robot controls and a target position to which the control target is to be moved are imaged by an imaging apparatus that is attached to the robot (at least paragraph 32)
Hayashi teaches a camera 4 (at least equivalent to the claimed image obtaining unit), an end effector 3 (at least equivalent to the claimed control target), and a work piece 10 (at least equivalent to the claimed target position).
obtaining a moving direction of a rotational axis of the control target (at least paragraph 63 and 64, or Figure 3)
Hayashi teaches a trajectory generating device 52 that “generates the parallel trajectory so that the camera 4 moves linearly (the straight line lc of FIG. 3) toward the work piece 10 in parallel to the camera's optical axis” (paragraph 63). Hayashi also specifies that the TP (or “initial instruction point”) is “located on the optical axis of the camera” (paragraph 63). Figure 3 illustrates this process, and also shows that the TP is assigned to the tip of the end effector. Leading edge is interpreted to be synonymous with the TP taught by Hayashi.
detecting the target position in the image (at least paragraph 32)
generating an operation for changing the posture of the control target so that the target position is present on an extension in the moving direction of the rotational axis and generating an operation for bringing the control target closer to the target position along the moving direction of the rotational axis of the control target whose posture has been changed
controlling the control target in accordance with the operation

Regarding claim 19, Hayashi teaches:
A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method of operating a control apparatus, the method comprising: (at least para 38)
obtaining an image in which a control target that a robot controls and a target to which the control target is to be moved are imaged by an imaging apparatus that is attached to the robot (at least paragraph 32)
Hayashi teaches a camera 4 (at least equivalent to the claimed image obtaining unit), an end effector 3 (at least equivalent to the claimed control target), and a work piece 10 (at least equivalent to the claimed target position).
detecting in the image a control position that is associated with the control target (at least paragraph 30 or 32)
detecting in the image a moving direction of a rotational axis that is associated with the target (at least paragraph 63 and 64, or Figure 3)
Hayashi teaches a trajectory generating device 52 that “generates the parallel trajectory so that the camera 4 moves linearly (the straight line lc of FIG. 3) toward the work piece 10 in parallel to the camera's optical axis” (paragraph 63). Hayashi also specifies that the TP (or “initial instruction point”) is “located on the optical axis of the camera” (paragraph 63). Figure 3 illustrates this process, and also shows that the TP is assigned to the tip of the end effector.
controlling the control target in accordance with the operations (at least paragraph 33)
“The trajectory generating device 52 is a device for generating a trajectory of the robot arm 2 that leads the end effector 3 to a target point in order to execute a given work on the work piece 10” (paragraph 33).

Additionally, Hayashi teaches:
“The robot arm 2 has a degree of freedom necessary to change the positions and postures of the end effector 3 and the camera 4. Specifically, the robot arm 2 includes six actuators which drive the respective joints so that the joints rotate about their respective joint axes, and moves the end effector 3 and the camera 4 to an arbitrary three-dimensional point by driving the actuators separately and selectively” para 28
Hayashi also shows an adjustment during operation in at least Figures 5 and 13

However, Hayashi does not explicitly teach:
generating an operation for changing a posture of the control target based on the moving direction of the rotational axis and the control position 
and an operation for bringing the control target closer to the target position along the moving direction of the rotational axis of the control target whose posture has been changed 

However, Hatanaka teaches:
generating an operation for changing a posture of the control target based on the moving direction of the rotational axis and the control position (at least para 53, 54, and Figures 2 and 7)
“fitting member 60 moves in the fitting direction while changing the posture thereof around X and Y axes” para 53
Figure 2 shows the rotational axes of the part and the hole (K1 and K0 respectfully)
Figure 7 shows the changes in posture over time.
Important to note Hatanaka teaches the fitting member 60 within figures 2 and 7 are held by the hand of the robot in at least para 33: “the cylindrical fitting member 60 is held by the hand 4 of the robot 1.”
and an operation for bringing the control target closer to the target position along the moving direction of the rotational axis of the control target whose posture has been changed (at least para 53, 54, and Figures 2 and 7)
“First, under the position control mode, the fitting member 60 is held by the hand 4 of the robot 1 (step 101). Then, the fitting member 60 thus held is moved para 38
“the reaction is generated in the fitting direction, and therefore, the fitting member 60 further moves in the fitting direction while restoring the posture thereof to the normal posture gradually” para 54

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Hayashi in view of Hatanaka to include the change in posture. Both teachings teach an analogous robot arm with an end effector. Hatanaka teaches holding a part with a gripper hand, and guiding it towards a hole, modifying the posture during the operation. Although Hayashi teaches an end effector with the purpose of accurately guiding a tool tip, the teaching from Hatanaka of modifying the posture of the end effector would be obvious to apply to the invention of Hayashi. The invention of Hayashi teaches the necessary degrees of freedom to change postures of the end effector. Changing the posture during operation ensures the operation of the robot will remain accurate throughout the manipulation. It would be obvious to modify the approach of a manipulator during operation if current operation was detected to be misaligned, or in need of small adjustments. Including the ability to change posture during operation as taught by Hatanaka increases the versatility of the robot, and the overall accuracy of operation of the robot.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. Patent Application # 2014/0371910) in view of Hatanaka (U.S. PGPub # 20080267737) and further in view of Hashimoto (U.S. PGPub # 2018/0243901).

Regarding claim 3:
The control apparatus according to claim 1, wherein the operation generation unit switches an operation parameter that is a component of a control amount for the control target based on the moving direction and the target position
and generates the operation for the control target in accordance with the switched operation parameter.

Hayashi teaches a control apparatus according to claim 1, including an equivalent “control amount for the control target based on the moving direction and the target position” within at least paragraphs 32 and 33:
Hayashi teaches an image processing device 51 in para 32 that “measures the relative position of the work piece 10 in relation to the camera 4 at the time of photographing, based on an image taken with the camera 4.”
“The trajectory generating device 52 is a device for generating a trajectory of the robot arm 2 that leads the end effector 3 to a target point in order to execute a given work on the work piece 10” (para 33).

Hayashi does not teach switching an operation parameter as claimed in the following limitations:
The control apparatus according to claim 1, wherein the operation generation unit switches an operation parameter that is a component of a control amount for the control target based on the moving direction and the target position
and generates the operation for the control target in accordance with the switched operation parameter.

However, Hasimoto does teach an operation generation unit switching an operation parameter with regards to position in at least paragraphs 7 and 43: 
“an operation correcting device configured to generate, by being operated, manipulating information for correcting the operation of the robot main body during operation” para 7 
”The adder 31a generates a corrected positional instruction value by adding a correcting instruction value based on the manipulating information to a positional instruction value based on the automatic operational information” para 43. 
Additionally, Hasimoto teaches switching an operation parameter with regards to speed in at least paragraph 77: 
“For example, it may be comprised of both the master arm 2 for correcting the route of the slave arm 1 and the speed adjuster 73 for adjusting the speed of the slave arm 1 along the route.” para 77
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Hayashi in view of Hasimoto to include the operation correcting device within the system of Hayashi. The motivation for this modification would be to grant the system the ability to properly correct an operation or route if the system were to run into any para 77.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. Patent Application # 2014/0371910), Hatanaka (U.S. PGPub # 20080267737), and further in view of Nagasaka (U.S. PGPub # 20170027686).

Regarding claim 4, modified Hayashi does not teach:
The control apparatus according to claim 1, further comprising an operation display unit configured to display, superimposed on the image, the target position, the axial direction, and at least one of a direction in which the axis of the control target is to move or a distance that the axis of the control target is to move


However, Nagasaka teaches:
The control apparatus according to claim 1, further comprising an operation display unit configured to display, superimposed on the image, the target position, the moving direction, and at least one of a direction in which the axis of the control target is to move or a distance that the axis of the control target is to move at least para 110, 120, 121, and Fig 11
“The controller 300 sets the tomographic surface such that the tomographic image IMGt includes the push-out axis A (controls an optical scanner of the tomographic-image imaging optical system 270b)” para 110
“The controller 300 controls the external display 306 to show a guide to instruct a direction of the push-out axis A (to superimpose the guide on the observed image) based on the determined result” para 120
“The controller 300 displays the front image IMGf and the tomographic image IMGt as moving images in this modified example. The controller 300 superimposes guides G (guides Ga to Gd) on the observed image (the front image IMGf or the tomographic image IMGt). Specifically, the controller 300 analyzes the observed image to detect a center position of the pupil and a center position of the incision. The controller 300 draws a line connecting the pupil center and the center of the incision and indicates the guides G on that line. The controller 300 successively analyzes the observed image displayed as moving images and renews the indication of the guides G” para 121
Within these exerts, Nagasaka teaches the center of position of the incision (equivalent to the target position), the push-out axis (equivalent to the moving direction of the control target), and the guides Ga and Gc (equivalent to the at least one direction in which the axis of the control target (the push-out axis) is to move). The center of position of the incision and guides Ga and Gc are shown 

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Hayashi in view of Nagasaka to include the display with a .


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. Patent Application # 2014/0371910) in view of Hatanaka (U.S. PGPub # 20080267737) and further in view of Habibi (U.S. Patent # 8095237).

Regarding claim 6:
The control apparatus according to claim 1, further comprising: a calibration value storage unit configured to store a calibration value that is a parameter that expresses a position and orientation relationship between the imaging apparatus, a robot arm that the robot comprises, and the control target; and a calibration value correction unit configured to correct the calibration value based on the calibration value and a result generated by the operation generation unit.
 Hayashi does not teach “a calibration value storage unit configured to store a calibration value that is a parameter that expresses a position and orientation relationship between the imaging apparatus, a robot arm that the robot comprises, and the control target; and a calibration value correction unit configured to correct the calibration value based on the calibration value and a result generated by the operation generation unit.” Hayashi does teach 
	However, Habibi does teach a calibration method for an analogous vision guided robotic manipulator. Within, Habibi states “A method of three-dimensional object location and guidance to allow robotic manipulation of an object with variable position and orientation by a robot using a sensor array is provided the method comprises: a) calibrating the sensor array to provide a Robot--Eye Calibration by finding the intrinsic parameters of said sensor array and the position of the sensor array relative to a preferred robot coordinate system ("Robot Frame") by placing a calibration model in the field of view of said sensor array” (col. 1 lines 56 thru 61) Habibi also specifies “The calibration process involves: i) finding the camera intrinsic parameters and ii) the position of the camera relative to the tool of the robot ("hand-eye" calibration)” (col. 3 lines 36 thru 38).
	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Hayashi in view of Habibi to incorporate the calibration method described within Habibi, and use the storage system of Hayashi to store calibration values to further increase the inventions accuracy and reliability.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W SIMCOX whose telephone number is (571)272-5297.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.S./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666